         Case 1:15-cr-00078-RMB Document 185 Filed 04/21/20 Page 1 of 1
                            Adams & Commissiong LLP
                                     Attorneys at Law
65 BROADWAY SUITE 715                                                           MARTIN E. ADAMS
NEW YORK, NY 10006                                                      KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                               ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                            WWW.AMCMLAW.COM


                                                                               April 20, 2020


VIA ECF AND ELECTRONIC MAIL

Hon. Richard M. Berman
United States District Court Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: United States v. Phillip Muir, 15 Cr. 078 – Request for 2-week extension of time to
    file response to claims of ineffective assistance of counsel

Dear Judge Berman:

A response to Mr. Muir’s claims of ineffective assistance of counsel is due today, April 20,
2020. I am writing to request a 2-week extension of time to provide a response. The
additional time will allow an opportunity to appropriately review his claims, as well as
the government’s response.

Accordingly, I request a 2-week extension of time to respond to Mr. Muir’s claims.


Respectfully Submitted,




Karloff C. Commissiong, Esq.



                                      Extension granted. Response due May 4, 2020.




                                             4/21/2020
